In submitting special issues, article 1984a, Revised Statutes provides that the court shall submit such explanations and definitions of legal terms as shall be necessary to enable the jury to properly pass upon and render a verdict on such issues.
In Railway Co. v. Collier (Tex.Com.App.) 215 S.W. 838, the plaintiff sued to recover damages to a shipment of live stock for alleged negligent delay in transit. The case was submitted upon special issues, and no definition of negligence was given. The defendant requested a charge defining the same which was refused. In an opinion by the Commission of Appeals, the Supreme Court expressly approving the holding on the questions discussed, it was held error to refuse the instruction citing the statute and Knight  Co. v. Railway Co., 41 Tex. 406. The Knight Case was submitted upon special issues, and it was said by Justice Moore:
"And the jury should have such instruction upon them as may be appropriate and necessary to enlighten and aid them in reaching their conclusion."
Appellee Dickey did not literally comply with the provisions of the record warranty clause, but this was not necessary, for, as was held in Brown v. Palatine Insurance Co., 89 Tex. 591, 35 S.W. 1060, the object of the clause is to require the insured to preserve such evidence as would enable the insurance company with reasonable certainty to arrive at the amount of loss in case the property be destroyed by fire. And if the books kept and produced by the insured served such purpose they should be held to be a compliance with the contract.
The second issue submitted by the court was whether the plaintiff substantially performed and fulfilled the requirements and provisions of the policy introduced in evidence as set forth under the record warranty clause. In order for the jury to intelligently answer this question, they should have been appropriately instructed that the books kept and produced by appellee Dickey, in order to comply with the provisions of the clause in question, must have shown with reasonable certainty the amount of loss sustained by Dickey through the fire.
There are a number of assignments presented by the appellant relating to this phase of the charge; one being directed against the court's action in refusing special charge No. 2, requested by the appellant, which reads:
"You are instructed that the term `substantially perform and fulfill the requirements and provision of the policy introduced in evidence,' as set forth under the record warranty clause, *Page 733 
means such a compliance with said clause as could be ascertained from the books kept by said A. T. Dickey, the amount of merchandise that he had on hand at the time of the fire."
Other charges and special issues were requested by the plaintiff in error relating to the failure to literally comply with the record warranty clause, but for various reasons in my opinion they were properly refused.
Special charge No. 2 is somewhat awkwardly expressed, but it correctly instructed the jury what would constitute a substantial compliance with the record warranty clause. It would have enabled the Jury to intelligently pass upon the question presented in the second issue. In my opinion its refusal was reversible error.
For the reasons indicated the writer dissents from the affirmance.